Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 20, 2002, convicting him of murder in the first degree and murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly limited defense counsel’s cross-examination of one of the People’s witnesses (see People v Messa, 299 AD2d 495 [2002], lv denied 100 NY2d 597 [2003]).
The defendant’s contention that the trial court committed reversible error when it annotated the verdict sheet is partially unpreserved for appellate review (see CPL 470.05 [2]). In any event, the contention is without merit (see CPL 310.20 [2]; People v Anderson, 306 AD2d 536 [2003]; People v Pimentel, 282 AD2d 280, 281 [2001]).
The defendant’s remaining contentions are without merit. Ritter, J.P, Smith, H. Miller and Mastro, JJ., concur.